Per Curiam.
Russell Tanner appeals his conviction of taking indecent liberties with a child in violation of Code § 18.1-215.
At Tanner’s trial, the defense placed his character in issue by bringing forth evidence of his good reputation in the community. The Commonwealth’s Attorney subsequently called a rebuttal witness, who testified as follows:
“Q Do you know his reputation in the community for peaceableness?
“A Well, all the time I have known Mr. Tanner, he’s been guilty of having little ones around him.
[Defense counsel then objected and moved for a mistrial. The court overruled the motion.]
“Q I would like to ask if you know the reputation of the defendant in the community for truth and veracity and peaceableness?
*410“A Only with th'e children. That’s all I know.
“Q You know of his reputation?
“A Just being with the children. That’s all I know.
[Defense counsel again objected and moved for a mistrial. The court overruled the motion.]
“Q There are some questions—things you can’t go into.
“THE COURT: Th'e only thing I want her to do is say yes or no, if he has a reputation?
“A As far as I know, I know he doesn’t have a good reputation simply because of the children.”
This witness’s answers, which were not responsive to the questions asked, were not properly admissible as evidence. Because the answers may have prejudiced the defendant, we reverse the conviction and remand the case for a new trial if the Commonwealth be so advised.

Reversed and remanded.